Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into, effective
as of March 18th 2009 (the “Effective Date”), by and between China Agritech,
Inc., a Delaware corporation (the “Company”), and Ming Fang Zhu, an individual
(“Executive” and, together with the Company, the “Parties”).


WITNESSTH


WHEREAS, the Company wishes to ensure that it will have the benefits of
Executive’s services on the terms and conditions hereinafter set forth; and


WHEREAS, Executive desires to work for the Company on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the Parties hereto agree as follows:-


1.
Employment, Acceptance and Term



 
The Company hereby employs Executive, and Executive hereby accepts employment
with the Company, for a term commencing on the Effective Date and, unless sooner
terminated in accordance with Paragraph 7 of this Agreement, continuing until
March 17th, 2012 (the “Term”).



2.
Place of work



The normal place of work will be Beijing as it may change from time to time;
provided, however, that the Executive shall travel and work both in PRC and
abroad, as may be required for the proper fulfillment of his duties.


3.
Hours of Employment.



The Executive's normal hours of employment shall be the usual office hours of
the Company that the Company shall from time to time set for each day.  The
Company can at any time require the Executive to work such hours outside the
normal hours of employment as considered by the Company at its sole discretion
to be necessary for the efficient discharge of the duties of the Executive.
 

--------------------------------------------------------------------------------


4.
Titles, Responsibilities and Reporting



 
During the Term, Executive shall serve as the Chief Operating Officer of the
Company and devote his time and energy, attention, skills and ability to the
business and affairs of the Company, including but not limited to the following:

 
 
a)
Communicate the corporate vision to the internal members of the organization so
that everyone understands their role in achieving these goals.

 
 
 
b)
Ensuring that the action steps are taken to ensure that goals are met.

 
 
 
c)
Develop action plans to achieve goals.

 
 
 
d)
Others – To conduct other works as assigned reasonably by the CEO of Company.



 
5.
Compensation



a.         Salary


During the Term, the Company shall pay Executive a base salary (the “Annual Base
Salary”) of US$36,000 per annum, payable in advance on a monthly basis.


b.         Taxes


The Executive shall be responsible for paying individual income taxes for any of
his compensation received from the Company.  If the Company is required to
withhold or otherwise pay taxes for the Executive, his compensation will be
reduced accordingly.


6.
Benefits



Expenses.  During the Term, the Company shall promptly reimburse Executive for
all reasonable out-of-pocket expenses actually incurred by him in connection
with the performance of his duties hereunder, upon the Executive’s presentation
to the Company of an itemized account of such expenditures, in accordance with
Company practices.




7.
Termination



a.         Termination by the Executive. The Executive may terminate the
employment with the Company at any time for any reason or no reason at all, upon
one (1) month advance written notice to the Company.  During such notice period
the Executive shall continue to diligently perform all of his duties
hereunder.  The Company shall have the option, in its sole discretion, to make
the Executive's termination effective at any time prior to the end of such
notice period as long as the Company pays the Executive the salary to which the
Executive is entitled up through the last day of the one (1) month notice
period.  Thereafter, all obligations of the Company shall cease.



--------------------------------------------------------------------------------


b.         Termination upon disability.  If, during the Term, Executive should
become “Totally Disabled”, then, in such event, the Company may terminate
Executive’s employment.  Such termination of the Term shall become effective
five (5) days after the Company gives written notice of such termination to
Executive, or to Executive’s spouse or legal representative.  If Executive is
terminated as aforesaid, Executive shall be entitled to receive the Annual Base
Salary through the date of termination.  The Company shall pay Executive’s
spouse or estate, as the case may be, any unpaid reimbursable business expenses
incurred through the last day of Executive’s employment by the Company.
For purposes of this Agreement, “Totally Disabled” means a physical or mental
disability or infirmity of the Executive that prevents the normal performance of
substantially all his duties as Chief Operating Officer pursuant to Section 4 of
this Agreement, which disability or infirmity exists for any continuous period
of 180 days.


c.         Termination without good reason or with Cause.  If prior to the
expiration       of the Term, the Executive’s employment is terminated by the
Company for Cause, or the Executive resigns from his employment hereunder other
than for good reason, the Executive will be entitled only to payment of his
salary as then in effect through and including the date of termination or
resignation.  Termination for “Cause” means termination of the Executive’s
employment by the Company because of:


(i)  any act or omission that constitutes a breach by the Executive of any of
his obligations under this Agreement or any Company policy or procedure and
failure to cure such breach after notice of, and a reasonable opportunity to
cure, such breach;


(ii)  the continued willful failure or refusal of the Executive to substantially
perform the duties reasonably required of his as an employee of the Company for
which he was hired;


(iii)  an alleged act (with credible substantiated evidence) of moral turpitude,
dishonesty, fraud or violation of laws, or criminal conviction of, the Executive
which in the determination of the board of directors of the Company (in its sole
discretion) would render his continued employment by the Company damaging or
detrimental to the Company or its affiliates in any way; or


(iv)  any misappropriation of Company property by the Executive.



--------------------------------------------------------------------------------




d.         This Agreement may be terminated otherwise in accordance with PRC
Laws.
 
8.
Acknowledgment of Company Assets



The Executive acknowledges that the Company, at the Company’s expense, has
acquired, created and maintains, and will continue to acquire, create and
maintain, significant goodwill with its current and prospective customers,
vendors and employees, and that such goodwill is valuable property of the
Company.  The Executive further acknowledges that to the extent such goodwill
will be generated through the Executive’s efforts, such efforts will be funded
by the Company and the Executive will be fairly compensated for such efforts.
The Executive acknowledges that all goodwill developed by the Executive relative
to the Company’s customers, vendors and employees will be the sole and exclusive
property of the Company and will not be personal to the Executive.




9.
Exclusive Property



The Executive confirms that all confidential information is and will remain the
exclusive property of the Company.  All business records, papers and documents
kept or made by Executive relating to the business of the Company will be and
remain the property of the Company.  Upon termination of the Executive’s
employment with the Company for any reason, the Executive shall promptly deliver
to the Company all of the following that are in the Executive’s possession or
under his control: (i) all computers, telecommunication devices and other
tangible property of the Company and its affiliates, and (ii) all documents and
other materials, in whatever form, which include confidential information or
which otherwise relate in whole or in part to the present or prospective
business of the Company or its affiliates, including but not limited to,
drawings, graphs, charts, specifications, notes, reports, memoranda, and
computer disks and tapes, and all copies thereof.




10.
Non-Competition.



For the period of six months following the termination of the employment of the
Executive, the Executive shall not, either alone or jointly with others, whether
as principal, agent, consultant, director, partner, shareholder, employee or in
any other capacity, whether directly or indirectly through any other person,
firm or company, and whether for his own benefit or that of others, save as the
beneficial owner of shares or other securities of a body corporate whose shares
are quoted on a recognized stock exchange and which when aggregated with shares
or securities beneficially owned by his spouse, children,  step-children,
parents and parents' children total no more than five percent of any single
class of shares or securities in such corporate body, be engaged or concerned or
interested in or carry on any business conducted in the USA, Hong Kong and the
PRC which competes with any business carried on by the Company or its affiliates
at the date of such termination and in which the Executive was involved at any
time during the last one year of the employment or in relation to which the
Executive acquired any confidential information during the course of his
employment with the Company.



--------------------------------------------------------------------------------




11.
Binding Effect.



 
Except as otherwise provided herein, this Agreement shall insure to the benefit
of, and be binding upon, the Company and its successors and assigns, and upon
Executive and his executors, administrators, heirs and legal representatives.





12.
Arbitration.



 
Any dispute, controversy or claim arising out of or relating to this Agreement
shall be settled by binding and final arbitration in Beijing city under the
commercial arbitration rules of the People’s Republic of China then
existing.  The decision of the arbitration shall be final and judgment on the
arbitration award may be entered in any court having jurisdiction of the subject
matter over the controversy.






--------------------------------------------------------------------------------


13.
Governing Law.



 
This Agreement shall be construed in accordance with and governed by the laws of
the People’s Republic of China.





14.
Notices.



 
Any notice required or permitted to be given hereunder shall be given in writing
and may give by telex, telegram, facsimile transmission or similar method if
confirmed by mail as herein provided and addressed as follows:



If to the Company:
China Agritech, Inc.
Room 3F, No. 11 Building, Zhonghong International
Business Garden, Future Business Center
Chaoyang North Road, Chaoyang District
Beijing 100024 
People's Republic of China
    If to Executive:
Ming Fang Zhu
E2903, No.16 of Baliqiao South Street,
Tongzhou District,
Beijing 101100
People's Republic of China

 

 
If sent postage prepaid by registered mail, return receipt is
requested.  [Notice may be sent by hand delivery to any party at the address of
the party first above set forth].  If notice, direction or instruction is given
by telex, telegram or facsimile transmission or similar method or by hand
delivery, it shall be deemed to have been given or made on the day on which it
was given, and if mailed, shall be deemed to have been given or made on the
third business day following the day after which it was mailed.  Any party may,
from time to time, by like notice give notice of any change of address and, in
such event, the address of such party shall be deemed to be changed accordingly.





15.
Entire Agreement.



 
This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes any and all prior or contemporaneous
oral and prior written agreements and understandings.






--------------------------------------------------------------------------------


16.
Survivability.



 
The provisions of this Agreement which by their terms call for performance
subsequent to termination of the Term shall so survive any such termination.





17.
Counterparts.





 
This Agreement may be executed in two counterparts and by different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.



IN WITNESS WEREOF, each of the Parties hereto has duly executed this Agreement
as of the date and year first above written.




CHINA AGRITECH, INC.
A Delaware corporation


 

            By:
/s/ Yu Chang
   
 
   
Name: Yu Chang
   
 
   
Title: Chairman and CEO
   
 
 

 
 

             
/s/ Ming Fang Zhu
   
 
   
Ming Fang Zhu
   
 
   
 
   
 
 

 

--------------------------------------------------------------------------------


 